       Case 1:17-md-02800-TWT Document 967 Filed 01/22/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


                                             MDL Docket No. 2800
 In re: Equifax, Inc. Customer               No. 1:17-md-2800-TWT
 Data Security Breach Litigation
                                             This document relates to:

                                             City of Chicago v. Equifax Inc.,
                                             No. 1:18-cv-1470

                     JOINT MOTION TO SET DEADLINES

      Pursuant to Section 3 of Case Management Order No. 5 (“CMO-5,” Dkt. 409),

Defendant Equifax Inc. (“Equifax”) and Plaintiff City of Chicago (“Chicago”)

respectfully request that the Court set deadlines with respect to Chicago’s filing of

an amended complaint and briefing on Equifax’s motion to dismiss the amended

complaint, showing the Court as follows:

      1.     On January 7, 2020, Chicago filed a motion requesting that the Court

set a status conference “to determine next steps with respect to the City’s claims in

this litigation, in light of the Court’s December 19, 2019 ruling granting final

approval of the Consumer Plaintiffs’ class action settlement.” Dkt. 955.

      2.     Chicago’s motion states that because it “is not pursuing claims on

behalf of its residents (i.e., consumer plaintiffs), but rather, seeks relief on behalf of

the City itself,” proceeding with the adjudication of the City’s claims is appropriate
       Case 1:17-md-02800-TWT Document 967 Filed 01/22/20 Page 2 of 6




at this time. Id. at 2. The motion also suggests that the Court “set[ ] a deadline for

Equifax to answer or otherwise respond to the City’s complaint.” Id. at 4.

      3.      Counsel for Equifax and Chicago have conferred regarding Chicago’s

motion, and have agreed to jointly propose a schedule for Chicago to file an amended

complaint and for Equifax to file a motion to dismiss the amended complaint.

      4.      Accordingly, the parties jointly request the entry of an order setting

forth the following deadlines:

           a. Chicago shall file an amended complaint by February 19, 2020;

           b. Equifax shall file its motion to dismiss the amended complaint by

              March 20, 2020;

           c. Chicago shall file a response to Equifax’s motion to dismiss by April

              10, 2020; and

           d. Equifax shall file a reply in support of its motion to dismiss by April

              24, 2020.

      5.      If the Court approves of the proposed schedule, the parties agree that a

status conference will not be required at this time.

      WHEREFORE, the parties respectfully request that the Court enter an order

setting forth the jointly proposed schedule outlined above. A proposed order is

attached for the Court’s consideration.

                                          2
      Case 1:17-md-02800-TWT Document 967 Filed 01/22/20 Page 3 of 6




      Respectfully submitted this 22nd day of January, 2020.

                                           /s/ David L. Balser
                                           KING & SPALDING LLP
                                           David L. Balser
                                             Georgia Bar No. 035835
                                           Phyllis B. Sumner
                                             Georgia Bar No. 692165
                                           S. Stewart Haskins II
                                             Georgia Bar No. 336104
                                           Elizabeth D. Adler
                                             Georgia Bar No. 558185
                                           John C. Toro
                                             Georgia Bar No. 175145
                                           1180 Peachtree Street, N.E.
                                           Atlanta, Georgia 30309
                                           Tel.: (404) 572-4600
                                           Fax: (404) 572-5140
                                           dbalser@kslaw.com
                                           psumner@kslaw.com
                                           shaskins@kslaw.com
                                           eadler@kslaw.com
                                           jtoro@kslaw.com

                                           Counsel for Equifax Inc.

and

                                           /s/ Eve-Lynn J. Rapp
                                           Jay Edelson
                                           jedelson@edelson.com
                                           Benjamin H. Richman
                                           brichman@edelson.com
                                           Eve-Lynn J. Rapp
                                           erapp@edelson.com
                                           Sydney M. Janzen
                                           sjanzen@edelson.com
                                           EDELSON PC
                                       3
Case 1:17-md-02800-TWT Document 967 Filed 01/22/20 Page 4 of 6




                                  350 North LaSalle Street, 14th Floor
                                  Chicago, Illinois 60654
                                  Tel.: 312.589.6370
                                  Fax: 312.589.6378

                                  Stephen J. Kane
                                  stephen.kane@cityofchicago.org
                                  City of Chicago Department of Law
                                  121 North LaSalle Street, Room 600
                                  Chicago, Illinois 60602
                                  Tel.: 312.744.6934

                                  Counsel for City of Chicago




                              4
       Case 1:17-md-02800-TWT Document 967 Filed 01/22/20 Page 5 of 6




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1D, the undersigned certifies that the foregoing

complies with the font and point selections permitted by Local Rule 5.1B. This brief

was prepared on a computer using the Times New Roman font (14 point).

DATED: January 22, 2020

                                             /s/ David L. Balser
                                             KING & SPALDING LLP




                                         5
       Case 1:17-md-02800-TWT Document 967 Filed 01/22/20 Page 6 of 6




                          CERTIFICATE OF SERVICE

      I hereby certify that on January 22, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

notice of electronic filing to all counsel of record.

                                                /s/ David L. Balser
                                                KING & SPALDING LLP




                                           6
